PER CURIAM:
Adelson Michel appeals the district court’s order denying his motion for reduction of his sentence under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Michel, No. 5:06-cr-00041-GEC-l *278(W.D.Va. Oct. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.